Citation Nr: 0942292	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-41 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected fracture of the right femur.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee disability associated with 
the fracture of the right femur.

3.  Entitlement to an increased evaluation for the service 
connected left knee disability; for the period prior to June 
7, 2005, an evaluation in excess of 20 percent; for the 
period beginning on August 1, 2006, an evaluation in excess 
of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to October 
1965. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the RO.  The Board remanded the issues on appeal in 
December 2007 for further development of the record.


FINDINGS OF FACT

1.  The Veteran's service-connected right femur disability 
includes moderate knee disability and a 1 1/2 inch discrepancy 
in the leg lengths.  Femur impairment with marked knee 
disability or 2 1/2 to 3 inch discrepancy in leg lengths is not 
demonstrated by the evidence of record.

2.   The service-connected right knee disability is not shown 
to be productive of flexion limited to 30 degrees.  There is 
full extension of the knee.  Instability of the knee is not 
demonstrated.  

3.  For the time period prior to June 7, 2005, the service-
connected left knee disability is not shown to be productive 
of flexion limited to 15 degrees.  There was full extension 
of the knee.  Instability of the knee was not demonstrated.

4.  For the period beginning on August 1, 2006, the service-
connected left knee disability is not shown to be productive 
of chronic residuals consisting of severe painful motion or 
weakness following implantation of the prosthesis.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation in excess 
of 20 percent for the service-connected right femur 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5255, 5275 
(2009).

2. The criteria for the assignment of an evaluation in excess 
of 10 percent for the service-connected right knee disability 
have not been met on the basis of limitation of motion.  The 
criteria for a separate rating based on instability have not 
been met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2009).

3. For the period prior to June 7, 2005, the criteria for an 
evaluation in excess of 20 percent for the service-connected 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5258 
5260, 5261 (2009).

4.  For the period beginning on August 1, 2006, the criteria 
for the assignment of an evaluation in excess of 30 percent 
for the service-connected residuals of a left total knee 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5055 (2008).

   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2005, and January 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for his femur, 
right knee and left knee disabilities in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the January 2008 letter sent to the 
Veteran.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

Right Femur

Law and Regulations

525
0
Hip, ankylosis of:

Unfavorable, extremely unfavorable ankylosis, the 
foot not reaching ground, crutches necessitated
90
3

Intermediate
70

Favorable in flexion at an angle between 20º and 40º 
and slight adduction or abduction
60
3 Entitled to special monthly compensation
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2009)


525
1
Thigh, limitation of 
extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2009)

525
2
Thigh, limitation of flexion of:

Flexion limited 
to 10º
40

Flexion limited 
to 20º
30

Flexion limited 
to 30º
20

Flexion limited 
to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2009)

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 
10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more 
than 15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2009)

525
4
Hip, flail 
joint   
80
38 C.F.R. § 4.71a, Diagnostic Code 5254 (2009)

525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or 
oblique fracture)
80

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
60

Fracture of surgical neck of, with false joint
60

Malunion of:

With marked knee or hip disability
30

With moderate knee or hip disability
20

With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2009)
5275
Bones, of the lower extremity, shortening of:

Over 4 inches (1 0.2 cms.)
603

3-1/2 to 4 inches (8.9 cms. to 10.2 cms.)  
503

3 to 3-1/2 inches (7.6 cms.to 8.9 cms.)
40

2-1/2 to 3 inches (6.4 cms. to 7.6 cms.)
30

2 to 2-1/2 inches (5.1 cms. to 6.4 cms.)
20

1-1/4 to 2 inches (3.2 cms. to 5.1 cms.)
10
Note: Measure both lower extremities from anterior superior 
spine of the ilium to the internal malleolus of the tibia. 
Not to be combined with other ratings for fracture or faulty 
union in the same extremity.
3 Also entitled to special monthly compensation.
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2009)

                        
38 C.F.R. § 4.71, Plate II  (2009)

Factual Background and Analysis

In a November 2002 rating decision, the RO granted service 
connection for fracture of the right femur and assigned a 20 
percent rating for the service-connected disability, 
effective April 23, 2002, the date of claim for service 
connection.  The Veteran did not appeal that decision.  In 
the appealed August 2004 rating decision, the RO denied a 
claim for an increased evaluation in excess of 20 percent for 
the right femur disability. 

In a January 2004, the Veteran was seen at the Halifax 
Orthopedic and Hand Surgery Clinic.  He complained of a 
worsening pain in his right hip and thigh.  Objectively he 
walked with a slight limp on the right.  There was tenderness 
over the posterior aspect of the right greater trochanter, 
which was increased on abduction of the leg and passive 
adduction of the limb.  There was no neurological deficit 
noted.  X-rays showed a well healed fracture of the proximal 
third of the right femur.  There was mild varus angulation at 
the fracture site with some irregularity about the right 
greater trochanter and early degenerative arthritic changes 
of the right hip.  Otherwise, x-rays were negative.  He was 
diagnosed with right trochanter bursitis and status post 
fracture of the right femur.  He received an injection in his 
trochanteric bursa and was advised to continue with the anti-
inflammatory medication.

In May 2004, the Veteran underwent a VA fee-basis examination 
to evaluate his service-connected disabilities.  He walked 
with a cane and limped on his right leg.  He was able to get 
on and off the examination table without assistance, leading 
with his right leg.  His right leg was one inch shorter than 
his left leg.  Examination of both femurs showed no 
significant abnormalities.  There was no evidence of 
malunion.  Both hip joints were completely normal.  Right hip 
range of motion showed flexion to 125 degrees, extension to 
30 degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees.  There was no evidence of additional limitation due 
to pain, fatigue, weakness, lack of endurance or 
incoordination.  There was no evidence of ankylosis of the 
hips.  X-rays showed an old fracture deformity of the mid 
right femur.   

In an October 2005 VA ortho clinic treatment record, the 
Veteran complained that the heel lift was putting too much 
pressure on the ball of his foot and he would prefer a 
special shoe instead.  The Veteran was advised that his leg 
length discrepancy, 3/4 inch, was not large enough to warrant a 
special shoe; however, because of his insistence attempt 
would be made to order special shoe.  In the meantime, a lift 
the full length of the shoe would be ordered to relieve the 
pressure on the ball of the feet.

During a February 2008 VA ortho clinic treatment visit, right 
hip range of motion was recorded as: abduction to 45 degrees, 
adduction to 20 degrees, flexion to 100 degrees, external 
rotation to 35 degrees, and internal rotation to 15 degrees.  
The treatment record addendum reported that with regard to 
pelvic obliquity, the Veteran had approximately 2 fingers 
widths difference with the right higher than the left.

In May 2009, the Veteran underwent a VA joints examination to 
evaluate his service-connected disabilities.  He complained 
that his right thigh currently hurt.  He was prescribed 
medication to alleviate the pain and his response to the 
treatment was fair.  The Veteran's left leg length measured 
98.5 inches and right leg length measured 97 inches (length 
discrepancy 1.5 inches).  X-ray showed moderate deformity of 
the femoral shaft consistent with an old healed fracture.  
There was mild posterolateral angular deformity at the 
fracture site; however, the hip and knee joints were 
unremarkable.  There were subtle vascular calcifications.  
The conclusion was no change in the old healed right femoral 
shaft fracture and no degenerative arthropathy identified at 
the knee or hip.

Given this review of the record, the Board finds a rating in 
excess of 20 percent is not warranted.  In this regard, in 
the May 2004 VA examination report leg length discrepancy was 
1 inch; in the May 2009 VA examination report leg length 
discrepancy was 1.5 inches.  Additionally, the May 2004 VA 
examination report noted there was no significant abnormality 
of the right femur or evidence of malunion.  Under Diagnostic 
Code 5275, the criteria for a 30 percent rating would require 
2 1/2 to 3 inch difference in leg length discrepancy, which is 
not shown.  Under Diagnostic Code 5255, a higher rating would 
require malunion at the fracture site, with marked hip 
disability.  Such impairment was not documented by the 
evidence.  The Veteran does not have flexion limited to 20 
degrees (Diagnostic Code 5252) or ankylosis of the hip 
(Diagnostic Code 5250), thus a rating in excess of 20 percent 
cannot be awarded under any other code contemplating hip and 
thigh impairment.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). As such, the Board finds that the Veteran is 
not entitled to a rating in excess of 20 percent for the 
right femur disability.



Knees

Law and Regulations

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

 
38 C.F.R. § 4.71, Plate II  (2009)

Factual Background 

In a November 2002 rating decision, the RO granted service 
connection for osteoarthritis and synovitis of the left knee 
and assigned a 10 percent rating for the service-connected 
disability, effective April 23, 2002.  The Veteran disagrees 
with the assigned rating.  In October 2003, the evaluation 
was increased to 20 percent, effective April 23, 2002.  The 
Veteran underwent left total knee arthroplasty in June 2005.  
Following the Veteran's total knee replacement surgery, his 
left knee disability was re-evaluated under diagnostic code 
(DC) 5055, the criteria for evaluating knee replacement 
(prosthesis).  38 C.F.R. § 4.71a.  In a July 2005 rating 
decision, the RO assigned a temporary total evaluation for 
the left knee disability, effective from June 7, 2005 to July 
31, 2006.  A 30 percent evaluation (the minimum rating 
assignable following knee replacement) was assigned effective 
August 1, 2006.  Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the left knee 
disability remains on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993). 

Also in an October 2003 rating decision, the RO granted 
service connection for right knee condition associated with 
fracture of the right femur and assigned a 10 percent rating 
for the service-connected disability, effective April 23, 
2002, the date of original claim for service connection.  In 
the appealed August 2004 rating decision, the RO denied a 
claim for an increased evaluation in excess of 10 percent for 
the right knee disability. 

Private and VA treatment records document the Veteran's 
reported complaints and treatment for his knee disabilities.  

In the May 2004 VA examination, the Veteran complained of 
increasing knee pain.  He reported that he was told that he 
had arthritis in both of his knees.  He reportedly had fluid 
drawn from his knees on multiple occasions.  He complained 
that he was very unsteady on his feet and his knees often 
"give out."  He had constant knee pain bilaterally, that 
was significantly worsened with weight bearing.  He had never 
had any prosthetic implants in either of his knees.

Objectively, both knee joints were tender to palpation along 
the medial and lateral joint line and inferior patellar 
tendon.  There was no evidence of effusion or subluxation but 
there was crepitus with movement bilaterally.  He had full 
range of motion in the left knee; in the right knee he had 
full extension; however, flexion was limited to 130 degrees.  
There was no evidence of ankylosis of the knees.  Range of 
motion of the knees was additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  
McMurray's and drawer test were negative bilaterally.  He was 
diagnosed with osteoarthritis and recurrent synovitis of the 
left knee due to chronic weight bearing disparity and 
patellofemoral syndrome of the right knee.  X-ray films of 
the right knee revealed no significant arthritis.

During a June 2004 VA ortho clinic treatment visit, the 
examiner referred to an April 2004 X-ray film that documented 
severe degenerative joint disease of the left knee with loose 
body.  The examiner noted that range of motion of the right 
knee was 2-115 degrees and range of motion of the left knee 
was 12-100 degrees.  McMurray test was negative but painful.  
There was valgus laxity, bilaterally.  The Veteran was 
diagnosed with osteoarthritis of the knees, especially the 
left.  He received an injection in his knees to help with the 
pain.

In June 2005, the Veteran underwent left total knee 
arthroplasty (TKA).  An October 2005 VA ortho clinic record 
reported the Veteran was status post left TKA.  He reported 
that his knee was not painful; however, the knee was 
sensitive if he bumped it or when he made initial movements.  
He had been ambulating without a walker.  His range of motion 
had improved.  Despite the noted progress, the Veteran still 
needed more physical therapy.

Objectively, he walked unassisted with an antalgic gait 
favoring his left leg.  His left knee was slightly warmer 
than the right knee but there was no erythema or obvious 
effusion.  The surgical incision was well healed and without 
evidence of drainage.  His range of motion was 20-100 
degrees.  He had quadriceps atrophy in the left leg compared 
to the right and extensor lag due to strength deficit.  There 
was no pain on range of motion or patellar compression.

In a November 2005 VA ortho clinic record, the examiner noted 
range of motion of the left knee had improved dramatically.  
In this regard, the Veteran's range of motion of the left 
knee was 0-110 degrees.  Other findings remained wholly 
unchanged from the October 2005 treatment.

A January 2008 X-ray study of the left knee revealed a total 
knee arthroplasy without evidence of fracture, loosening, 
infection or displacement of components.  Regarding the right 
knee, X-ray films revealed early-mild osteoarthritic changes 
of the femoral-tibial compartments.

In a February 2008 VA ortho clinic treatment record, the 
Veteran complained of left knee pain onset 3-4 month 
previous.  Naprosyn helped manage the pain and standing made 
the pain worse.  Additionally, he had right knee pain, 
persistently aggravating since 2005.  The last cortisone 
injection in December 2004 provided some relief but he could 
not remember how long the relief lasted.  Objectively, range 
of motion of the right knee was 0-135 degrees.  He had medial 
joint line tenderness (MJLT) with patellar inhibition and 
modified Apleys test.  Anterior and posterior drawer tests 
were negative.  Left knee range of motion was 0-110 degrees.  
There was no effusion or warmth.  He had 1.5 inch quadriceps 
atrophy compared to the right.  The diagnosis was status post 
left TKA and early right knee osteoarthritis, with 
questionable degenerative meniscus.  As Naprosyn helped 
manage the pain, the Veteran was encouraged to continue with 
the medication regiment.

A March 2008 MRI of the right knee showed suspicious bucket 
handle tear of the posterior horn of the lateral meniscus; 
low signal structure anterior to the PCL in the intercondylar 
notch, likely the displaced fragment in the intercondylar 
notch; oblique tear of the medial meniscus involving the 
posterior horn and extending to the body; thickening and 
intermediate signal of the popliteal tendon near the hiatus, 
raising the possibility of tendinopathy; tricompartmental 
degenerative changes with patellofemoral cartilage loss and 
focal trochlear cartilage defect; and, nonspecific thickening 
of the otherwise intact PCL.

In May 2009, the Veteran underwent a VA examination to 
evaluate his service-connected disabilities.  He reported 
giving way, instability, pain, stiffness, weakness and 
decreased speed of joint motion in the right knee.  He did 
not have episodes of dislocation or subluxation, locking or 
effusions of the knee.  Reported symptoms of inflammation of 
the knee were warmth, swelling and tenderness.  He reportedly 
had severe flare-ups of joint disease which occurred every 3-
4 months and lasted 3-7 days at a time.  Weather and 
prolonged use were precipitating factors of the knee pain; 
time rest and medication were alleviating factors of the knee 
pain.  His right knee symptoms prevented him from tolerating 
his riding mower or engaging in his hobby of mechanical 
repairs.

His reported left knee symptoms included deformity, giving 
way, pain, stiffness, weakness, incoordination and decreased 
speed of joint motion.  He did not have instability, episodes 
of dislocation or subluxation or effusion in the left knee.  
He complained that his left knee disability made him more apt 
to trip or fall.  Reported symptom of inflammation of the 
left knee was tenderness.  His left knee disability did 
affect the motion of the knee.  He had severe flare-ups of 
left knee joint disease which occurred every 2-3 weeks and 
lasted 1-2 days at a time.  He complained that he couldn't do 
much of anything due to his left knee pain.  He could perform 
his daily personal care and cleaning and could walk around 
his house as necessary but that was about it.  Time, rest and 
medication helped alleviate the left knee pain.  There were 
no constitutional symptoms of arthritis or incapacitating 
episodes of arthritis.  He was unable to stand for more than 
a few minutes and unable to walk more than a few yards.

Regarding the right knee, the examiner observed that there 
was bony joint enlargement, crepitus, tenderness pain at 
rest, abnormal motion and guarding of movement in the right 
knee.  There was no instability, mass behind the knee or 
meniscus abnormality.  He did have subpatellar tenderness.  
His range of motion of the right knee was 0-118 degrees, with 
pain in the range of motion.  He did have pain following 
repetitive motion; however, there was no additional 
limitation of motion.  There was no ankylosis of the right 
knee.  X-rays showed mild narrowing of the medial compartment 
with small medial joint line osteophytes.  The lateral 
compartment was unremarkable.  Small tibial spine spurs were 
seen.  There was a small osteophyte lateral to the patella 
and popliteal artery calcifications were present.  His right 
knee disability had mild to severe effect on some of his 
activities of daily living.

Concerning the left knee, the examiner observed deformity, 
tenderness, pain at rest, weakness, abnormal motion and 
guarding of movement.  He did not have crepitus, mass behind 
the knee or instability.  He had noted patellar abnormality 
(patella resurfing as part of TKA) and meniscus abnormality 
(no meniscus).  He had moderate weakness of the left knee 
status post TKA.  His range of motion in the left knee was 0-
120 degrees, with pain in the range of motion.  He did have 
pain following repetitive motion; however, there was no 
additional loss of motion.  X-rays showed no significant 
interval change in the left TKA without evidence of motion of 
the prosthetic components or associated fracture.  The 
patellofemoral articulation appeared normal and stable 
suprapatellar calcifications were seen.  His left knee 
disability had mild to severe effect on some of his 
activities of daily living and prevented him from engaging in 
sports. 

Right Knee - Analysis

Given its review of the medical evidence of record, the Board 
finds that a rating in excess of 10 percent for the right 
knee disability is not warranted.  The criteria for a 20 
percent rating would require flexion limited to 30 degrees, 
extension limited to 15 degrees or knee disability shown to 
involve multiple major joints or multiple minor joint groups, 
with occasional incapacitating exacerbations.  Such 
impairment was not documented by the evidence.  With 
arthritis and some limitation of motion, a 10 percent rating, 
but no more, is warranted.  38 C.F.R. § 4.71a DC 5010-5003.  

The Board is aware that in the May 2009 VA examination the 
Veteran had pain following repetitive use; however, there was 
no additional loss of motion.  While the veteran complained 
of pain associated with the disability at issue, "a finding 
of functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  Although the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating. 
Therefore a higher rating is not warranted based on 
additional loss of motion due to repetitive use.  See Deluca, 
supra.  The Board is aware that separate ratings for 
limitation of motion and instability may be assigned.  See 
VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  Given that 
instability of the right knee is not demonstrated a separate 
rating for such is not warranted.

Left Knee - Analysis

Period prior to June 7, 2005

The Board has reviewed the evidence of record.  For the 
period prior to June 7, 2005, a rating in excess of 20 
percent is not warranted.  In this regard, in the May 2004 VA 
examination report the Veteran had full range of motion of 
the knee; in a June 2004 VA ortho clinic note he had flexion 
to 100 degrees and extension limited to 12 degrees.  The 
criteria for a 30 percent rating would require ankylosis, 
severe knee impairment manifested by recurrent subluxation or 
lateral instability, flexion limited to 15 degrees, extension 
limited to 20 degrees or tibial and fibula impairment with 
marked knee disability.  During this period in question, such 
impairment was not documented.  As such, the Board finds that 
the Veteran is not entitled to a rating in excess of 20 
percent for the period prior to June 7, 2005. 



Period beginning on August 1, 2006

As noted above, following the Veteran's total knee 
replacement surgery in June 2005, his left knee disability 
was re-evaluated under DC 5055, the criteria for evaluating 
knee replacement (prosthesis).  38 C.F.R. § 4.71a.  Under DC 
5055, a 30 percent evaluation is the minimum rating.  
Intermediate degrees of residual weakness, pain or limitation 
of motion are rated by analogy to diagnostic codes 5256, 5261 
or 5262.  A 60 percent evaluation is assigned for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  A total evaluation is assigned for 1 
year following implantation of the prosthesis.

Given its review of the medical evidence of record during 
this time period, the Board finds that a rating in excess of 
30 percent is not warranted.  In this regard, the Veteran 
does not have intermediate degrees of residual disability 
that would support a higher rating under diagnostic codes 
5256, 5261 or 5262.  To that end, he does not have ankylosis 
of the left knee, extension limited to 30 degrees or nonunion 
of the tibia and fibula with loose motion requiring a brace.  
The Board is aware that the May 2009 VA examination concluded 
that he had moderate weakness of the left knee status post 
TKA; however, the Board notes moderate weakness is not 
synonymous with severe weakness.  For these reasons, the 
Board finds that an evaluation in excess of 30 percent for 
the left knee disability status post TKA is not warranted for 
the time period beginning on August 1, 2006.  

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).




ORDER

An evaluation in excess of 20 percent for the service-
connected fracture of the right femur is denied.

An evaluation in excess of 10 percent for the service-
connected right knee disability associated with the fracture 
of the right femur is denied.

An evaluation in excess of 20 percent for the service 
connected left knee disability for the period prior to June 
7, 2005 is denied.

An evaluation in excess of 30 percent for the service 
connected left knee disability for the period beginning on 
August 1, 2006 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


